DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the After Final Consideration Program 2.0 (AFCP2) filed on August 10, 2022.  The applicant’s amendments have been entered and are used as a baseline for the examiner’s amendment that is entered as part of this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Joseph C. Huebsch, ESQ., Reg. No. 42,673 on August 24, 2022 through subsequent communications following a telephone interview on August 22, 2022.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Currently Amended) A system comprising:
a monitor engine to monitor usage of a plurality of applications used by a user during a series of heartbeat events that occur during a first time period, each of the heartbeat events having a predetermined time interval wherein usage is monitored during each heartbeat event over the first time period by:
analyzing the monitored usage during the predetermined time interval; 
determining a frequency of signal generated by the monitored usage of the plurality of applications, wherein the frequency of signal comprises a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored; and 
generating information to elect one application over another application applications based on the frequency of signal for each of the plurality of applications; and 
a predictor engine to: 
analyze the monitored usage of the plurality of applications over the first time period; 
predict usage of the one application by the user during a second time period after the first time period based on the analyzed monitored usage of the plurality of applications during the first time period; and 
generate existing content of the one application during the second time period based on the predicated usage of the plurality of applications during the first time period.

2. (Cancelled) 

3. (Original) The system of claim 1, wherein the monitor engine triggers an initiation of the heartbeat event at a specified time interval to determine the usage of the plurality of applications.

4. (Original) The system of claim 1, wherein the monitor engine triggers an initiation of the heartbeat event in response to determining a new activity by at least one of an existing user and a new user.

5. (Original) The system of claim 1, wherein the predictor engine is to analyze additional monitored usage including the generated content and generate additional content based on the additional monitored usage including the generated content.

6. (Original) The system of claim 1, wherein the plurality of applications in a device is used by a user.

7. (Original) The system of claim 1, wherein the monitor engine generates a usage log at a start of the first time period.

8. (Original) The system of claim 1, wherein the predictor engine generates a suggestion for an alternate application based on the analysis of the monitored usage.

9. (Currently Amended) A non-transitory machine-readable medium storing instructions executable by a processor to:
monitor usage of a plurality of applications used by a user during a series of heartbeat events each having a predetermined time interval that occur during a first time period based on a frequency of signal generated by the plurality of applications;
analyze the monitored usage of the plurality of applications;
determine a frequency of signal generated by the monitored usage of the plurality of applications wherein the frequency of signal comprises a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored; 
generate information to elect one application over another application based on the frequency of signal for each of the plurality of applications;[[and]]
predict usage of the one application by the user during a second time period based on the frequency of signal; and
generate existing content of the one application during the second time period based on the predicated usage of the plurality of applications during the first time period.

10. (Preciously presented) The medium of claim 9, comprising instructions executable by the processor to generate existing content in the second time period, wherein the existing content comprises at least one of images or text associated with at least one of the plurality of applications, an additional application, and an application providing similar functionality to at least one of the plurality of applications.

11. (Original) The medium of claim 9, comprising instructions executable by the processor to verify the user of the first time period, via an authentication process, to predict usage of the plurality of applications by the user during the second time period.

12. (Original) The medium of claim 9, comprising instructions executable by the processor to determine usage of the plurality of applications based on a set of determined criteria.

13. (Currently Amended) A method, comprising:
monitoring usage of a plurality of applications by a user during a series of heartbeat events each having a predetermined time interval that occur during a first time period;
analyzing usage during the first time period;
determining a frequency of signal generated by the monitored usage of the plurality of applications wherein the frequency of signal comprises a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored;
generating information to elect one application over another application based on the frequency of signal for each of the plurality of applications;
predicting future usage of the one application plurality of applications by the user during a second time period after the first time period based on the analysis of usage; and
displaying existing content of the one application on a display during a second time period based on the predicted future usage of the plurality of the applications.

14. (Original) The method of claim 13, wherein predicting the future usage of the plurality of applications comprises analyzing contextual information including at least one of a date, a time, a duration of usage, and combinations thereof.

15. (Original) The method of claim 13, further comprising disposing content during the second time period based on the predicted future usage of the plurality of the applications.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: ”a monitor engine to monitor usage . . . “,” a predictor engine to: analyze the monitored usage  . . .” recited or referenced in claims 1, and 3 – 8.  
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification of the instant application shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
(See instant application Fig. 2, pages 8 – 9: ¶ ¶ [0026 - 0030])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for  predicting usage in a computerized system based on monitored usage, through the use of a system employing processing devices to execute instructions for a monitor engine which monitors usage of a plurality of applications used by a user during a first time period, and during a heartbeat event (e.g., periodic monitoring of normal operations)  predicts usage of the plurality of applications, using a predictor engine, by the user during a second time period based on the analyzed monitored usage of the plurality of applications during the first time period. Additionally, the predictor engine can generate content during the second time period based on the predicated usage of the plurality of applications during the first time period.  The ordered limitations of the claimed invention improve upon the prediction of a user’s usage of applications by using patterns obtained by the system.
Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Tian et al. (U.S. 2020/0057721 A1; herein referred to as Tian) in view of Petersen et al. (U.S. 2012/0023226 A1; herein referred to as Petersen) in further view of Moradi et al. (U.S. 2020/0019485 A1; herein referred to as Moradi) does not teach separately or in combination a system, method, and article of manufacture that monitors the usage of a plurality of applications used by a user during a series of heartbeat events each having a predetermined time interval that occur during a first time period based on a frequency of signal generated by the plurality of applications.  The monitored usage is analyzed to determine a frequency of signal that was generated by the monitored usage of the plurality of applications where  the frequency of signal comprises a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored.  Thereafter, information can be generated to elect one application over another application based on the frequency of signal for each of the plurality of applications.  Further, usage of the one application can be predicted during a second time period based on the frequency of signal.  Therein existing content of the one application can be generated during the second time period based on the predicated usage of the plurality of applications during the first time period.
Tian is directed to a computer system that monitors usage of an application on a computing device to identify one or more pre-fetch situations corresponding to a user of the computing device. The computer system determines whether the computing device is in a situation that corresponds to at least one of the identified one or more pre-fetch situations. In response to determining that the computing device is in the situation that corresponds to the at least one of the identified one or more pre-fetch situations, the computer system causes data corresponding to the application to be pre-fetched.
Pedersen is directed to systems and methods for prediction of activity session for mobile network use optimization and user experience enhancement, wherein using user activity characteristics at a mobile device and server activity characteristics of a host server for anticipating  a future activity session at the mobile device to  transfer impending content from the host server to the mobile device to pre-cache content on the mobile device to support predicted data activity for the future activity session that has been predicted.
Moradi is directed to a method and network device for resource-aware dynamic monitoring of application units where a  first usage status of resources is obtained and configuration parameters are set based upon the first usage status of the resources. A monitoring element is scheduled based upon the first usage status of the resources, and a second usage status of the resources is obtained so that a determination is performed of whether to update the monitoring element based upon the second usage status of the resources.
In particular, the cited prior art, separately or in combination, does not teach an ordered combination to predict the usage of one application in a plurality of applications during a second time period after a first time period based on monitored usage during the first time period using a frequency of signal generated by the monitored usage, wherein the frequency of signal comprises a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored.  Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Tian which teaches to monitor usage of a plurality of application (see Fig, 1, Applications 112, 122, 152,etc.) (See ¶ [0029]) used by a user (see ¶ [0010]) during a first time period (See ¶ [0028]) and to analyze the monitored usage of the plurality of applications (see ¶ [0027]) and predict usage of the plurality of applications by the user during a second time period (see ¶ [0031], ¶ [0034], ¶ [0035]), however Tian singularly does not teach other elements taught in the claim language including heartbeat events, a predetermined time interval, and the generation of a frequency of signal generated by the monitored usage of the applications   When considering prior art Petersen, in combination with Tian, which teaches based on a frequency of signal (e.g. frequency of application) generated by the plurality of applications (see ¶ [0128], ¶¶ [0129-0131]), there is still no teaching of heartbeat events in a predetermined time interval, and to a frequency of signal comprising a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored.  When considering prior art Moradi, in combination with Tian and Pedersen which teaches a series of heartbeat events (e.g. receive usage status) (see ¶ ¶ [0040-0041]) each having a predetermined time interval(see ¶ [0054]) that occur during a first time period (see ¶ [0052]), there is still not teaching  to a frequency of signal comprising a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored. Therein the claimed invention uses a novel frequency of signal for electing one application over another application and to predict usage of that application over a second time interval.  The limitation as recited ( wherein the frequency of signal comprises a number of occurrences and time of usage for each application during the first time period, and is measured in proportion to the number of applications being monitored ) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome the prior art of record.  Additionally, the specification of the instant application (pages 4 – 6:  ¶ ¶ [0013 -0020], Fig. 1) describe the characteristics of the applicant’s invention which is distinctive from the prior art and is recited in the claim language.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1, and 3 – 15 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444